Citation Nr: 9918919	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-25 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
asbestosis with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


Amendments to the portion of the VA Schedule for Rating 
Disabilities that address the respiratory system became 
effective October 7, 1996, and added Diagnostic Code 6833, to 
evaluate asbestosis under the general rating formula for 
interstitial diseases.  The new general rating formula for 
interstitial lung disease (Diagnostic Codes 6825 through 
6833) provides the following:

Under the new rating criteria, when asbestosis produces a 
forced expiratory volume (FVC) of 75 to 80 percent predicted, 
or; diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 66 to 80 percent 
predicted, a 10 percent rating is warranted.  When it 
produces a FVC of 65 to 74 percent predicted, or; DLCO (SB) 
of 56 to 65 percent predicted, a 30 percent rating is 
warranted.  When it produces a FVC of 50 to 64 percent 
predicted, or: DLCO (SB) of 40- to 55 percent predicted, or 
maximum exercise capacity of 15 to20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, a 60 percent 
rating is warranted.  When it produces FVC less than 50 
percent predicted, or DCLO (SB) less than 40- percent 
predicted or maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation or cor 
pulmonale or pulmonary hypertension, or requires outpatient 
oxygen therapy.  38 C.F.R. Part 4, Diagnostic Code 6833 
(1998).

Under the new criteria, emphysema, pulmonary and chronic 
obstructive pulmonary disease are rated under 38 C.F.R. § 
4.97, Diagnostic Codes 6603, for emphysema, and 6604, for 
chronic obstructive pulmonary disease, respectively.  Each 
diagnostic code provides that a 10 percent evaluation 
requires FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 
71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.  
A 30 percent evaluation is warranted if the following 
findings are demonstrated: FEV-1 of 56 to 70 percent 
predicted, or FEV- 1/FVC of 56 to 70 percent, or DLCO (SB) of 
56 to 65 percent predicted.  A 60 percent evaluation is 
warranted if the following findings are demonstrated: FEV-1 
of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is provided 
where a pulmonary function study demonstrates an FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC of 
less than 40 percent, or; DLCO (SB) of less than 40 percent 
of predicted value, or; maximum exercise capacity less than 
15 ml/kg/min. oxygen consumption (with cardiac or respiratory 
limitation, or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) if 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604 
(1998).

The veteran has been afforded recent pulmonary function 
testing, however, there were no findings as to his DLCO (SB).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Since the recent examinations do not contain all of the 
findings necessary to evaluate the veteran's respiratory 
disability, it is necessary to REMAND this case for the 
following:

1.  The RO should request that the 
veteran provide information as to any 
treatment he has received for respiratory 
disease since February 1998.  The RO 
should then take all necessary steps to 
obtain copies of those records, and 
associate them with the claims folder.

2.  The RO should then afford the veteran 
an appropriate examination in order to 
evaluate the current severity of his 
respiratory disease.  The examiner should 
comment on the extent of dyspnea on 
exertion as well as any other symptoms of 
the disease.  The veteran's FVC, and DLCO 
as a percentage of the predicted value 
should be reported.  The veteran's 
exercise tolerance in terms of ml/kg/min 
oxygen consumption should also be 
reported, as well as whether there is 
cardiorespiratory limitation.  

3.  The RO should then readjudicate the 
veteran's claim.  It the benefits sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




